Case 5:20-cv-01553-JGB-KK Document 14 Filed 09/03/20 Page 1 of 1 Page ID #:291


  1                                                                    JS-6
  2
  3
  4
  5
  6
  7
  8                       UNITED STATES DISTRICT COURT
  9   FOR THE CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
 10   ALAN WURTZEL,                             )    Case No. 5:20-cv-01553-JGB-KKx
                                                )    Assigned to: Hon. Jesus G. Bernal
 11                                             )
                 Plaintiffs,                    )
 12                                             )   ORDER DISMISSING ENTIRE
           vs.                                  )   ACTION WITH PREJUDICE
 13                                             )
      AmGUARD Insurance Company, and            )
 14   Does 1-10,.                               )
                                                )
 15                                             )
                 Defendants.                    )
 16                                             )
 17                                        ORDER
 18        Having considered the Stipulation Dismissing the Entire Action with
 19   Prejudice between Plaintiff Alan Wurtzel and Defendant AmGUARD Insurance
 20   Company, and for good cause shown:
 21        IT IS HEREBY ORDERED THAT:
 22        1.    This entire action is dismissed with prejudice, and
 23        2.    Each Party is to bear its own attorneys’ fees and costs.
 24   IT IS SO ORDERED.
 25
 26   Dated: September 3, 2020
 27
                                          By:
 28                                                 Honorable Jesus G. Bernal
                                                    United States District Court

                                        -1-
                   ORDER DISMISSING ENTIRE ACTION WITH PREJUDICE
